DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 7 and 15 objected to because of the following informalities:  In claim 7, line 1+, the phrase, “…during the peak interest…” should be changed to “…during a peak interest”. Claim 15, line 2, recites similar claim limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-5, 9-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DESHPANDE et al (2015/0120407).
As to claim 1, DESHPANDE discloses spatiotemporal marketing associated with events based on intended user ingress and egress modes and paths (figs.1 and [0006-0010]) and further discloses a method comprising:
Providing, in a user interface presented to a content provider and by one or more data processing apparatus, a list of live events that specifies one or more live events that will occur in the future; Receiving, from a content provider and by one or more data processing apparatus (Venders), event data specifying a live event that will occur in the future at a scheduled time (figs.1-3, [0022-0023], [0032-0034] and [0036-0044]), lists of live events are generated based on customer(s) interest-generated browsing history and other learning information associated with the customer; the customer register for an event or purchases a ticket for an event in a location and Venders logins into the system to offer or target content to the customers;
Assigning, to content provided by the content provider, a combination of distribution criteria that indicate user interest in the live event, wherein assignment of the combination of distribution criteria to the content conditions distribution of the content to a particular user based on the combination of distribution criteria being matched by attributes of the particular user, and wherein the combination of distribution criteria differ from event data specifying the live event ([0029-0035] and [0039-0044]), Server 110 updates changes, using information learnt (plurality of information) from the customers and predicts target contents to the user within the locations, and displays the offers to the customers within the location(s); furthermore the list of offers is based on a time and date of the selected event and the location of the selected event and generates the selected time/date and the event;
Identifying, by the one or more data processing apparatus and after receiving the event data, an opportunity (time period(s) close to or after the event or game-advertising and providing incentives) to provide content to a user at a user device based on data available to the one or more data processing the list of offers are based on time/date of the select event and the location of the selected event, and the server determines what events the user is interested in and provides target offers to the user based on interest; and furthermore uses information learned from the customers and predicts target content to the user within the locations, and furthermore determining an interest period (before and/or close to the start of the event or game) for the live event based search queries referencing the live event, wherein the interest period includes a peak interest period.
          providing, by the one or more data processing apparatus and to the user device in response to determining that the attributes of the user match the combination of criteria that indicate user interest in the live event, computer executable instructions that initiate presentation of the content on a display of the user device ([0015-0016], [0020-0021], [0029-0030] and [0039-0042]), the system monitors uses spatiotemporal knowledge associated with the event (location/place of event, time/date of the event), user interest and feedback to determine related offers to present to the same user; provides search field(s) that enables the customer to enter one or more search field (online activity) and provides the customer information of interest based on the search fields and further associated a SCORE with time/place datum that is indicative of how likely datum are predicted corresponding to the event and updates datum accordingly during the event; further discloses providing search field(s) that enables the customer to enter one or more search field (online activity) and provides the customer information of interest based on the search fields and further associated a SCORE with time/place datum that is indicative of how likely datum are predicted corresponding to the event and updates datum accordingly during the event 
	 As to claims 2-3, DESHPANDE further discloses providing data that present, at a device of the content provider, a user interface specifying a list of live events, wherein receiving event data comprises receiving, through the user interface, a selection of one or more of the live events and wherein identifying the opportunity to provide the content to the user comprises determining that the user has requested access to a resource not related to the live event (figs.2-5, [0020-0021], [0029-0030] and [0039-0042]), note remarks in claim 1.
	As to claim 4, DESHPANDE further discloses identifying a future event having characteristics matching distribution criteria associated with content provided by the content provider; and providing, based on the identification, computer executable instructions that initiate presentation of the future event as a live event for the content provider to select as the live event to use for purposes of distributing content provided by the content provider ([0020-0021], [0029-0030] and [0039-0042]), note remarks in claim 1.
	As to claim 5, DESHPANDE further discloses wherein determining the combination of distribution criteria comprises determining a geographic location of users that have been identified as interested in the live event ([0015-0019], [0023-0024], [0032-0035] and [0039-0041]).
	As to claim 9, the claimed “A non-transitory computer storage medium encoded with a computer program…” is composed of the same structural elements discussed in claim 1.
	Claim 10 is met as previously discussed in claim 2.
	Claim 11 is met as previously discussed in claim 3.
	Claim 12 is met as previously discussed in claim 4.
	Claim 13 is met as previously discussed in claim 5.

	Claim 17 is met as previously discussed in claim 2.
	Claim 18 is met as previously discussed in claim 3.
	Claim 19 is met as previously discussed in claim 4.
	Claim 20 is met as previously discussed in claim 5.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DESHPANDE et al (2015/0120407) in view of MARTIN et al (2011/0060808).
	As to claims 6 and 14, DESHPANDE further discloses all the claim limitations as discussed above with respect to claims 1 and 9 respectively, and further discloses associated a SCORE with time/place datum that is indicative of how likely datum are predicted corresponding to the event and updates datum accordingly during the event; including an opportunity (time period(s) close to or after the event or game-advertising and providing incentives), including providing services during the game or show 
	However in the same field of endeavor, MARTIN discloses system and method for intelligent distribution of content, based on the detected location of the mobile device (MD) and the content data characteristics of the location at a particular date and time and further discloses detecting an opportunity is between the a start time and an end time for the live event, determines that the user is located in the same geographic region as the live event and monitor user habits as to event(s), games, etc., to transmit promos  (Abstract, figs.1, 2, [0028-0029] and [0032-0043] and [0046-0051], where related content cached and triggered at a certain specific time and a set of targeted content 446 to distribute to the user at a particular event…triggering time of the content distribution is between the start time and end time of an event, note further that content is pre-cached at the MD, but is not triggered until the user arrives at the venue or location.
 	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of MARTIN into the system of DESHPANDE to pre-cached content on an MD and trigger displaying content at different times when the event is in progress or between start/end of the event location of the event, to thereby efficiently process the content for display when the event is in progress to further enable the user to make use of the content

	7.	Claims 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DESHPANDE et al (2015/0120407) in view of JOSHI et al (2008/0154877).
	As to claims 7-8 and 15, DESHPANDE further discloses all the claim limitations as discussed above with respect to claims 1 and 9 respectively, and further discloses an opportunity (time period(s) close to or after the event or game-advertising and providing incentives) to provide promos or ads, online activity related to the live event has increased to a particular level and identifying occurrence of the live event at a particular location at a first time; and identifying occurrence of the live event at a different location at a second different time that is after the first time, wherein providing the computer executable instructions to the user device comprises: providing the computer executable instructions to user devices at the particular location while the live event is occurring at the particular location; and providing the computer executable instructions to user devices at the different location after the second different time; and wherein the user online activity is online social activity.
	However, JOSHI discloses discovering query intent from search queries and concept and further discloses determining an interest period for events based on changes in query volume for search queries (online activities of user(s))  reference the events, where the interest period includes different periods including peak interest period, identifying occurrence of the live event at a particular location at a first time; and identifying occurrence of the live event at a different location at a second different time that is after the first time, wherein providing the computer executable instructions to the user device comprises: providing the computer executable instructions to user devices at the particular location while the live event is occurring at the particular location; and providing the computer executable instructions to user devices at the different location after the second different time; and wherein the user online activity is online social activity (figs.1-9, Abstract, [0016-0017], [0019-0020[, [0023-0026], [0037-0041] and [0043-0048]), note a frequency vector is determined based on the queries pattern that show a pattern of user interest that peaks at certain times; furthermore system provides related queries and further suggest most relevant (not related); and further discloses that the system further accounts for queries associated with particular recurring event, e.g., holidays, sporting events, seasons, etc. with the identify information….and the system identifies the particular recurring events…and the frequency vectors for queries that pattern of user interest that peaks at certain times throughout the year.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of JOSHI into the system of DESHPANDE to monitor search queries pattern(s) score(s) based on queries logs and determine changes during various interest periods, including recurring events throughout the year and efficiently target content of interest, using the changes in query volume, to user(s) queries during these time period(s) of events and particular recurring events throughout the year.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent 9,832,504. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/071,217)…equates to…U.S. Pat. (9,832,504).
	As to claim 2, the claimed “A method…” equates to “A method…” of Pat ‘504 (col.19, line 61-col.20, line 27);
	The claimed “providing, in a user interface…”; “receiving, from a content provider...” equates to “receiving, from a content provider...” of Pat ‘504 (col.19, lines 62-65);
	The claimed “assigning to content…”; “identifying…“, equates to “determining an interest period…”; “identifying…“, of Pat ‘504 (col.19, line 66-col.20, line 3);
	The claimed “determining…” and “providing…” equates to “determining…” and “providing…” of Pat ‘504 (col.20, lines 13-27).
	Claims 2-8 equates to claims 2-5 of Pat ‘504 (col.20, line 28-col.21, line 4).
	As to claim 9, the claimed “A non-transitory computer storage medium…” is composed of the same structural elements that were discussed in claim 1.

	As to claim 16, the claimed “A system…” is composed of the same structural elements that were discussed in claim 1.
	Claims 17-20 are met as previously discussed in claims 2-8.
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims. Allowance of claims 1-20 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG